UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 25, 2014 BLUEPHOENIX SOLUTIONS LTD. (Exact name of registrant as specified in its charter) ISRAEL 333-06208 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 601 Union Street, Suite 4616, Seattle WA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (206) 395-4152 Not Applicable. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 1 4a- 12 under the Exchange Act (17 CFR 240.1 4a- 12) oPre-commencement communications pursuant to Rule 1 4d-2(b) under the Exchange Act (17 CFR 240.1 4d-2(b)) oPre-commencement communications pursuant to Rule 1 3e-4(c) under the Exchange Act (17 CFR 240.1 3e-4(c)) Section8 - Other Events Item 8.01.Other Events. On July 25, 2014, BluePhoenix Solutions (NASDAQ:BPHX) announced it will report its 2014 second quarter results on Thursday, August 14, 2014. The press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Section9 - Financial Statements and Exhibits Item 9.01.FinancialStatements and Exhibits. (d) Exhibits. Press Release, datedJuly 25, 2014, entitled “BluePhoenix Solutions to Announce Second Quarter 2014 Results on Thursday, August 14, 2014” 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BLUEPHOENIX SOLUTIONS LTD (Registrant) Date July 25, 2014 By: /s/ Rick Rinaldo Rick Rinaldo CFO 3 ExhibitNumber Description Press Release, datedJuly 25, 2014, entitled “BluePhoenix Solutions to Announce Second Quarter 2014 Results on Thursday, August 14, 2014” 4
